Exhibit 10.2.4.3

FIRST AMENDMENT TO AGREEMENT REGARDING LEASES

(“Brookdale Provident Properties”)

THIS FIRST AMENDMENT TO AGREEMENT REGARDING LEASES (this “Amendment”) is made
and entered into as of the 11th day of February, 2009, by and between PSLT-BLC
PROPERTIES HOLDINGS, LLC, a Delaware limited liability company (“Landlord
Holdings”), and BROOKDALE PROVIDENT PROPERTIES, LLC, a Delaware limited
liability company (“Tenant Holdings”) and is joined for certain limited purposes
by BROOKDALE PROVIDENT MANAGEMENT, LLC, a Delaware limited liability company
(“Manager”), by the Brookdale Lessees, and by VENTAS PROVIDENT, LLC, a Delaware
limited liability company (“Ventas Provident”), successor-in-interest to
Provident Senior Living Trust, a Maryland real estate investment trust
(“Provident Senior Living”).

WHEREAS, Landlord Holdings, Tenant Holdings and, for certain limited purposes,
Manager, the Brookdale Lessees and Provident Senior Living are parties to that
certain Agreement Regarding Leases dated as of October 19, 2004 (the “Agreement
Regarding Leases”), which has been modified by that certain Letter Agreement,
dated as of October 19, 2004, and that certain Letter Agreement, dated as of
March 28, 2005, each executed by Landlord Holdings and Tenant Holdings;

WHEREAS, Brookdale Living Communities, Inc., a Delaware corporation (“Second
Tier Guarantor”) has delivered that certain Guaranty of Agreement Regarding
Leases dated October 19, 2004, in favor of Landlord Holdings (the “Second Tier
Guaranty”);

WHEREAS, simultaneously herewith, Brookdale Senior Living Inc., a Delaware
corporation (“Parent Guarantor”, and, together with Second Tier Guarantor,
collectively, “Guarantor”) has executed and delivered that certain guaranty of,
among other things, the Agreement Regarding Leases and the Second Tier Guaranty
(the “Parent Guaranty” and, together with the Second Tier Guaranty,
collectively, the “Guaranty”). Parent Guarantor is the parent and holder of 100%
of the equity in Second Tier Guarantor;

WHEREAS, simultaneously herewith, the Provident Lessors and the Brookdale
Lessees have executed and delivered that certain First Amendment to Leases.
Landlord Holdings is the parent and holder of 100% equity in each of the
Provident Lessors and Tenant Holdings is the parent and holder of 100% equity in
each of the Brookdale Lessees;

WHEREAS, initially capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Agreement Regarding Leases;

WHEREAS, Landlord Holdings and Tenant Holdings desire to amend the Agreement
Regarding Leases as hereinafter set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged hereby, the parties hereto, intending to be legally
bound, agree to incorporate the foregoing recitals as if the same were more
particularly set forth in the body of this Amendment and further agree as
follows:

1. Amendments. The Agreement Regarding Leases is hereby amended as set forth in
this Section 1.



--------------------------------------------------------------------------------

1.1 The definitions of the capitalized terms in the recitals to this Amendment
(including “Guarantor”) shall be deemed incorporated into the Agreement
Regarding Leases.

1.2 The term “Guaranty” shall mean both the Parent Guaranty and the Second Tier
Guaranty.

1.3 For the purpose of calculating the Lease Coverage Ratio, (i) the term “Total
Revenues” shall not include any revenue received from any Affiliate of Tenant
Holdings except rent, if any, from such Affiliate paid pursuant to a sublease
approved by Landlord Holdings for which Landlord Holdings also expressly
approved inclusion of such revenue in connection with the approval of such
sublease (which Landlord Holdings may approve or deny in its sole and absolute
discretion), and (ii) community fees actually collected during the period in
question shall be considered revenue for the purposes of calculation of “Total
Revenues” to the extent that such fees are fully earned by Tenant Holdings upon
receipt and are non-refundable to the resident (or if refundable, to the extent
the right to the refund expires).

1.4 Section 7(a)(xiv) of the Agreement Regarding Leases is hereby deleted and
replaced with the following: “if an Event of Default (as defined in the Parent
Guaranty) shall have occurred under the Parent Guaranty or if the Second Tier
Guarantor fails to perform any of the terms, covenants or conditions contained
in the Second Tier Guaranty beyond any applicable notice and cure periods set
forth therein.”

1.5 Any Event of Default (as defined in the Agreement Regarding Leases)
occurring as a result of the insolvency, whether actual or potential, of either
of Tenant Holdings or Guarantor, may be waived by Landlord Holdings by written
notice to Tenant Holdings, and such notice may be revoked at any time by written
notice from Landlord Holdings.

2. Representations and Warranties of Tenant Holdings. Without limiting in any
way any representation or warranty in the Agreement Regarding Leases or any
document executed in connection therewith (collectively, the “Lease Documents”),
Tenant Holdings represents and warrants to Landlord Holdings that as of the date
hereof:

2.1 Organization and Good Standing. Tenant Holdings and each Brookdale Lessee is
duly organized, validly existing and in good standing under the laws of the
State of its organization. Tenant Holdings and each Brookdale Lessee is
qualified to do business in and is in good standing under the laws of the State
in which the Facility leased by such Brookdale Lessee is located. Tenant
Holdings and each Brookdale Lessee has delivered to Landlord Holdings true and
complete copies of the documents, certificates and agreements pursuant to which
Tenant Holdings and such Brookdale Lessee is organized to do business.



--------------------------------------------------------------------------------

2.2 Power and Authority. Tenant Holdings has the power and authority to execute,
deliver and perform this Amendment. Tenant Holdings has taken all requisite
action necessary to authorize the execution, delivery and performance of Tenant
Holdings’ obligations under this Amendment.

2.3 Consents. The execution, delivery and performance of this Amendment will not
require any consent, approval, authorization, order, or declaration of, or any
filing or registration with, any court, any Governmental Authority, or any other
Person.

2.4 No Violation. The execution, delivery and performance of this Amendment
(i) do not and will not conflict with, and do not and will not result in a
breach of, any of Tenant Holdings’ organization documents; and (ii) do not and
will not violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Tenant Holdings, any Brookdale Lessee or any of the
Facilities.

2.5 Full and Accurate Disclosure. No statement of fact made by or on behalf of
Tenant Holdings or any Brookdale Lessee in this Amendment or in any other
document or certificate delivered to Landlord Holdings by Tenant Holdings or any
Brookdale Lessee contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements contained herein or
therein not misleading, including, without limitation, all of the financial
information delivered by Tenant Holdings or any Brookdale Lessee prior or
simultaneous to the execution of this Amendment, all of which Tenant Holdings
hereby acknowledges were relied upon by Landlord Holdings in executing this
Amendment. There is no fact presently known to Tenant Holdings which has not
been disclosed to Landlord Holdings which has a material adverse effect.

2.6 Enforceability. This Amendment constitutes a legal, valid and binding
obligation of Tenant Holdings, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally and general principles of equity.

2.7 No Defaults. To Tenant Holdings’ actual knowledge, (i) no Event of Default
under the Agreement Regarding Leases or default under any of the other Lease
Documents has occurred and (ii) no event has occurred or circumstance exists
that, with the passage of time, giving of notice or both would become such an
Event of Default or default.

2.8 No Offsets or Defenses. Through the date of this Amendment, and to Tenant
Holdings’ knowledge, Tenant Holdings neither has, nor claims any offset,
defense, claim, right of set-off or counterclaim against Landlord Holdings
under, arising out of or in connection with this Amendment, the Agreement
Regarding Leases or any of the other Lease Documents. In addition, Tenant
Holdings covenants and agrees with Landlord Holdings that if any offset,
defense, claim, right of set-off or counterclaim exists of which Tenant Holdings
has knowledge as of the date of this Amendment, Tenant Holdings hereby
irrevocably and expressly waives the right to assert such matter.



--------------------------------------------------------------------------------

2.9 Damage or Injury. Since the date of the Agreement Regarding Leases, no
Facility has been materially injured or damaged by fire or other Casualty except
as Tenant Holdings may have previously disclosed to Landlord Holdings in
writing.

2.10 Change. Since the date of the Agreement Regarding Leases, no material
adverse change with respect to Tenant Holdings, any Facility or any Brookdale
Lessee has occurred.

2.11 Representation and Warranties in Lease Agreement. All of the
representations and warranties in Section 13(a) in the Agreement Regarding
Leases are hereby re-made by Tenant Holdings and are true and correct as of the
date hereof in all material respects.

3. Modifications. This Amendment may not be amended, modified or otherwise
changed in any manner except by a writing executed by all of the parties hereto.

4. Severability. In case any provision of this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be deemed to have been modified
to the extent necessary to make it valid, legal, and enforceable. The validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

5. Successors and Assigns. This Amendment applies to, inures to the benefit of,
and binds all parties hereto, their heirs, legatees, devisees, administrators,
executors, and permitted successors and assigns.

6. Governing Law. In all respects, the law of the State of New York shall govern
the validity of and enforceability of the obligations of the parties set forth
herein, but all provisions hereof relating to the creation of the leasehold
estate and remedies set forth in the Agreement Regarding Leases, as amended
hereby, shall be governed by the laws of the State in which each applicable
Facility that is the subject of dispute is located.

7. Amendment Controlling; Full Force and Effect. This Amendment is considered by
the parties to the Agreement Regarding Leases to be an integral part of such
Agreement Regarding Leases. If there is any conflict between the terms of the
Agreement Regarding Leases and this Amendment, the terms of this Amendment shall
control. Except as expressly amended herein, all other terms, agreements, and
conditions of the Agreement Regarding Leases shall remain unmodified and in full
force and effect and none of the representations, warranties or covenants
contained herein shall limit in any way any representation, warranty or covenant
contained in any Lease Document. This Amendment shall constitute a “Lease
Document” as defined herein.

8. Counterparts/Fax Signatures. This Amendment may be executed in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts when taken together will constitute one and the
same agreement. Confirmation of the execution of this Amendment by telex or by
telecopy or telefax of a facsimile page(s) executed by the parties shall have
the same effect as an original.



--------------------------------------------------------------------------------

[Signature Pages to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

LANDLORD HOLDINGS: PSLT-BLC PROPERTIES HOLDINGS, LLC, a Delaware limited
liability company   By:  

PSLT OP, LP, a Delaware limited

partnership, its sole member

    By:   PSLT GP, LLC, a Delaware limited liability company, its sole member  
    By:   Ventas Provident, LLC, a Delaware limited liability company, its sole
member         By:  

/s/ T. Richard Riney

        Name:   T. Richard Riney         Title:  
Executive Vice President and Secretary

 

TENANT HOLDINGS: BROOKDALE PROVIDENT PROPERTIES, LLC, a Delaware limited
liability company By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

Manager joins into this Amendment for the purposes set forth in Paragraph 29 of
the Agreement Regarding Leases:

Manager:

 

BROOKDALE PROVIDENT MANAGEMENT, LLC, a Delaware limited liability company By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

Each of the Brookdale Lessees joins into this Amendment for the purposes set
forth in Paragraph 14 and Paragraph 30 of the Agreement Regarding Leases:

 

BROOKDALE LESSEES: BLC-SPRINGS AT EAST MESA, LLC, a Delaware limited liability
company By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-WOODSIDE TERRACE, L.P,

a Delaware limited partnership

By:   BLC-Woodside Terrace, LLC,   a Delaware Limited Liability company   By:  

/s/ Eric W. Hoaglund

  Name:   Eric W. Hoaglund   Title:   Vice President and Assistant Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BLC-ATRIUM OF SAN JOSE, L.P., a Delaware Limited partnership By:   BLC-Atrium of
San Jose, LLC,   a Delaware limited liability company   By:  

/s/ Eric W. Hoaglund

  Name:   Eric W. Hoaglund   Title:   Vice President and Assistant Secretary

BLC-BROOKDALE PLACE OF SAN MARCOS, L.P.,

a Delaware limited partnership

By:   BLC-Brookdale Place of San Marcos, LLC,   a Delaware limited liability
company   By:  

/s/ Eric W. Hoaglund

  Name:   Eric W. Hoaglund   Title:   Vice President and Assistant Secretary

BLC-GABLES AT FARMINGTON, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-CHATFIELD, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF FLORIDA, INC., a Delaware corporation By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-THE HALLMARK LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-KENWOOD OF LAKE VIEW, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-THE HERITAGE OF DES PLAINES, LLC.

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-DEVONSHIRE OF HOFFMAN ESTATES, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BLC-DEVONSHIRE OF LISLE, LLC, a Delaware limited liability company By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-THE WILLOWS, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-HAWTHORNE LAKES, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-THE BERKSHIRE OF CASTLETON, L.P.,

a Delaware limited partnership

By:   BLC-The Berkshire of Castleton, LLC,  
a Delaware limited liability company, its general partner   By:  

/s/ Eric W. Hoaglund

  Name:   Eric W. Hoaglund   Title:   Vice President and Assistant Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BLC-RIVER BAY CLUB, LLC, a Delaware limited liability company By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-EDINA PARK PLAZA, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-BRENDENWOOD, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-PONCE DE LEON, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BLC-THE GABLES AT BRIGHTON, LLC,

a Delaware limited liability company By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

BLC-PARK PLACE, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Title:   Vice President and Assistant Secretary

Each of the Provident Lessors joins into this Amendment for the purposes set
forth in Paragraph 31 of the Agreement Regarding Leases:

PROVIDENT LESSORS:

 

BROOKDALE LIVING COMMUNITIES OF ARIZONA-EM, LLC,

a Delaware limited liability company

  By:   PSLT-BLC Properties Holdings, LLC,     a Delaware limited liability
company, its sole member   By:   PSLT OP, LP,       a Delaware limited
partnership, its sole member     By:   PSLT GP, LLC,         a Delaware limited
liability company, its sole general partner       By:   Ventas Provident, LLC,  
        a Delaware limited liability company, its sole member         By:  

/s/ T. Richard Riney

          Name:   T. Richard Riney           Title:   Executive Vice President
and Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF CALIFORNIA-RC, LLC,

a Delaware limited liability company   By:   PSLT-BLC Properties Holdings, LLC,
   

a Delaware limited liability company, its sole member

  By:   PSLT OP, L.P.,      

a Delaware limited partnership, its sole member

    By:   PSLT GP, LLC,        

a Delaware limited liability company, its sole general partner

      By:   Ventas Provident, LLC,          

a Delaware limited liability company, its sole member

        By:  

/s/ T. Richard Riney

          Name:   T. Richard Riney           Title:   Executive Vice
President and Secretary  

BROOKDALE LIVING COMMUNITIES OF CALIFORNIA, LLC,

a Delaware limited liability company   By:   PSLT-BLC Properties Holdings, LLC,
   

a Delaware limited liability company, its sole member

  By:   PSLT OP, L.P.,      

a Delaware limited partnership, its sole member

    By:   PSLT GP, LLC,        

a Delaware limited liability company, its sole general partner

      By:   Ventas Provident, LLC,          

a Delaware limited liability company, its sole member

        By:  

/s/ T. Richard Riney

          Name:   T. Richard Riney           Title:   Executive Vice
President and Secretary  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BLC OF CALIFORNIA-SAN MARCOS, L.P.,

  a Delaware limited partnership   By:  
Brookdale Living Communities of California-San Marcos, LLC,   a Delaware limited
liability company   By:   PSLT-BLC Properties Holdings, LLC,    
a Delaware limited liability company, its sole member     By:   PSLT OP, L.P.,  
    a Delaware limited partnership, its sole member       By:   PSLT GP, LLC,  
      a Delaware limited liability company, its sole general partner         By:
  Ventas Provident, LLC,           a Delaware
limited liability company, its sole member           By:  

/s/ T. Richard Riney

          Name:   T. Richard Riney           Title:  
Executive Vice President and Secretary

BROOKDALE LIVING COMMUNITIES OF CONNECTICUT, LLC,

a Delaware limited liability company

 

By:

 

/s/ T. Richard Riney

Name:

  T. Richard Riney

Title:

  Manager

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

PSLT-BLC PROPERTIES HOLDINGS, LLC,   a Delaware limited liability company   By:
  PSLT OP, L.P.,     a Delaware limited partnership, its sole member     By:  
PSLT GP, LLC,      
a Delaware limited liability company, its sole general partner     By:   Ventas
Provident, LLC,         a Delaware limited liability company, its sole member  
    By:  

/s/ T. Richard Riney

        Name:   T. Richard Riney         Title:  
Executive Vice President and Secretary  

BROOKDALE LIVING COMMUNITIES OF FLORIDA-CL, LLC,

a Delaware limited liability company

By:   PSLT-BLC Properties Holdings, LLC,     a Delaware limited liability
company, its sole member     By:   PSLT OP, L.P.,       a Delaware limited
partnership, its sole member       By:   PSLT GP, LLC,        
a Delaware limited liability company, its sole general partner       By:  
Ventas Provident, LLC,          
a Delaware limited liability company, its sole member           By:  

/s/ T. Richard Riney

          Name:   T. Richard Riney           Title:  
Executive Vice President and Secretary  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF ILLINOIS-2960, LLC,

a Delaware limited liability company   By:   PSLT-BLC Properties Holdings, LLC,
    a Delaware limited liability company, its sole member     By:   PSLT OP,
L.P.,       a Delaware limited partnership, its sole member       By:   PSLT GP,
LLC,         a Delaware limited liability company, its sole general partner    
    By:   Ventas Provident, LLC,           a Delaware limited liability company,
its sole member             By:  

/s/ T. Richard Riney

            Name:   T. Richard Riney             Title:   Executive Vice
President and Secretary  

BROOKDALE LIVING COMMUNITIES OF ILLINOIS-HV, LLC,

a Delaware limited liability company

By:

 

/s/ T. Richard Riney

Name:

  T. Richard Riney

Title:

  Manager

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

RIVER OAKS PARTNERS,

  an Illinois partnership   By:   Brookdale Holdings, LLC,    

a Delaware limited liability company, its general partner

    By:   PSLT-BLC Properties Holdings, LLC,      

a Delaware limited liability company, its sole member

      By:   PSLT OP, L.P.,        

a Delaware limited partnership, its sole member

        By:   PSLT GP, LLC,          

a Delaware limited liability company, its sole general partner

          By:   Ventas Provident, LLC,            

a Delaware limited liability company, its sole member

            By:  

/s/ T. Richard Riney

            Name:   T. Richard Riney             Title:  

Executive Vice President and Secretary

 

 

BROOKDALE LIVING COMMUNITIES OP ILLINOIS-HOFFMAN ESTATES, LLC,

a Delaware limited liability company By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Manager

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE PONDS OF PEMBROKE LIMITED PARTNERSHIP,

 

an Illinois limited partnership

  By:   Brookdale Holdings, LLC,     a Delaware limited liability company, its
general partner     By:   PSLT-BLC Properties Holdings, LLC,       a Delaware
limited liability company, its sole member       By:   PSLT OP, L.P.,         a
Delaware limited partnership, its sole member         By:   PSLT GP, LLC,      
    a Delaware limited liability company, its sole general partner         By:  
Ventas Provident, LLC,             a Delaware limited liability company, its
sole member           By:  

/s/ T. Richard Riney

            Name:   T. Richard Riney             Title:   Executive Vice
President and Secretary  

 

BROOKDALE LIVING COMMUNITIES OF ILLINOIS-II, LLC,

  a Delaware limited liability company     By:   PSLT-BLC Properties Holdings,
LLC,       a Delaware limited liability company, its sole member       By:  
PSLT OP, L.P.,         a Delaware limited partnership, its sole member        
By:   PSLT GP, LLC,           a Delaware limited liability company, its sole
general partner           By:   Ventas Provident, LLC,             a Delaware
limited liability company, its sole member             By:  

/s/ T. Richard Riney

            Name:   T. Richard Riney             Title:   Executive Vice
President and Secretary  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF MASSACHUSETTS-RB, LLC,

a Delaware limited liability company   By:   PSLT-BLC Properties Holdings, LLC,
    a Delaware limited liability company, its sole member     By:   PSLT OP,
L.P.,       a Delaware limited partnership, its sole member       By:   PSLT GP,
LLC,         a Delaware limited liability company, its sole general partner    
    By:   Ventas Provident, LLC,           a Delaware limited liability company,
its sole member           By:  

/s/ T. Richard Riney

          Name:   T. Richard Riney           Title:   Executive Vice President
and Secretary  

 

BROOKDALE LIVING COMMUNITIES OF MINNESOTA, LLC,

  a Delaware limited liability company   By:   PSLT-BLC Properties Holdings,
LLC,     a Delaware limited liability company, its sole member     By:   PSLT
OP, L.P.,       a Delaware limited partnership, its sole member       By:   PSLT
GP, LLC,         a Delaware limited liability company, its sole general partner
        By:   Ventas Provident, LLC,           a Delaware limited liability
company, its sole member           By:  

/s/ T. Richard Riney

          Name:   T. Richard Riney           Title:   Executive Vice President
and Secretary  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF NEW JERSEY, LLC,

  a Delaware limited liability company   By:   PSLT-BLC Properties Holdings,
LLC,     a Delaware limited liability company, its sole member     By:   PSLT
OP, L.P.,       a Delaware limited partnership, its sole member       By:   PSLT
GP, LLC,         a Delaware limited liability company, its sole general partner
          By:   Ventas Provident, LLC,             a Delaware limited liability
company, its sole member             By:  

/s/ T. Richard Riney

            Name:   T. Richard Riney             Title:   Executive Vice
President and Secretary  

 

BROOKDALE LIVING COMMUNITIES OF NEW YORK-GB, LLC,

  a Delaware limited liability company     By:   PSLT-BLC Properties Holdings,
LLC,       a Delaware limited liability company, its sole member       By:  
PSLT OP, L.P.,         a Delaware limited partnership, its sole member        
By:   PSLT GP, LLC,           a Delaware limited liability company, its sole
general partner           By:   Ventas Provident, LLC,             a Delaware
limited liability company, its sole member             By:  

/s/ T. Richard Riney

            Name:   T. Richard Riney             Title:   Executive Vice
President and Secretary  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF WASHINGTON-PP, LLC,

  a Delaware limited Liability company   By:   PSLT-BLC Properties Holdings,
LLC,     a Delaware limited liability company, its sole member     By:   PSLT
OP, L.P.,       a Delaware limited partnership, its sole member       By:   PSLT
GP, LLC,         a Delaware limited liability company, its sole general partner
        By:   Ventas Provident, LLC,           a Delaware limited liability
company, its sole member           By:  

/s/ T. Richard Riney

          Name:   T. Richard Riney           Title:   Executive Vice President
and Secretary  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

Ventas Provident joins into this Amendment for the purposes set forth in
Paragraph 5 of the Agreement Regarding Leases:

 

VENTAS PROVIDENT:

VENTAS PROVIDENT, LLC,

a Delaware limited liability company By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President and Secretary